Conviction in county court of aggravated assault; punishment fixed at a fine of $25.00.
The record is before us without any statement of facts. There are four bills of exception, two of which seem to have been presented to the court by the accused; the other two, however, are filed by the court in lieu and instead of these two. Bill No. 1 complains of the refusal of the court to quash the information upon the ground of a variance of the date of the offense as laid therein from the date of same in the complaint. Examination of said information shows that the date is laid as March 6th, and the complaint presents the same date. The bill shows no error.
Appellant sought a continuance, the refusal of which is complained of in bill of exceptions No. 2, but as shown by the bill prepared by the court it is plain that no error was committed, diligence not appearing in the matter.
No error appearing in the record, the judgment will be affirmed.
Affirmed.
Morrow, P. J., absent. *Page 652